Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 17 March 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Mar. 17.

Your favours of Feb. 8. and 21. have both come to hand. The former not till 4. or 5. days ago. I am made happy by learning that my daughter is so well as also the little stranger. According to your desire expressed in the letter first mentioned, tho’ last recieved, I take the liberty of proposing for her the name of Anne, a name which must be very dear to you, and belongs also to Patsy’s family of both sides.—The President had desired I should go with him as far as George town, to assist in what he has to do there. In that case I should have taken a flying trip to Monticello. Some matters however have supervened which require my remaining here. I have no hope therefore of seeing you till autumn.—I am in hopes my tobacco is getting down from Bedford to Richmond. I expect every day to recieve the 20. hhds. ordered some time ago from the latter place, and have every reason to expect a great price. The moment it’s quality is examined and approved, I shall write to Richmond to have the whole sent on except that part which was burnt, the injured or inferior tobacco not answering here. The President sets out on the 21st. to the Southward, to wit, Richmd. Charlestown, Savannah, Augusta. Present my best affections to the girls. I am with great & sincere esteem Dear Sir Your friend & servt,

Th: Jefferson

